        Case 1:20-cv-01345-DAD-SAB Document 12 Filed 01/25/21 Page 1 of 2



1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                    EASTERN DISTRICT OF CALIFORNIA

10
11   GUILLERMO REVELES,                                 )   No.: 1:20-cv-01345-NONE-SAB (PC)
                                                        )
12                   Plaintiff,                         )
                                                        )   ORDER ADOPTING FINDINGS AND
13           v.                                             RECOMMENDATIONS, AND DISMISSING
                                                        )   ACTION
14                                                      )
     MAGANA, et al.,
                                                        )   (Doc. No. 11)
15                                                      )
                     Defendants.                        )
16                                                      )
                                                        )
17
18           Plaintiff Guillermo Reveles is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On November 19, 2020, the assigned magistrate judge issued findings and recommendations
22   recommending that this action be dismissed due to plaintiff’s failure to state a cognizable claim for
23   relief. (Doc. No. 11.) Plaintiff asserts that his due process rights were violated as a result of the
24   procedure(s) by which he was placed in administrative segregation at his prison of confinement. (Doc.
25   No. 9 at 34.) The magistrate judge reasoned that plaintiff “has not pled sufficient facts demonstrating
26   that his retention in administrative segregation constitutes atypical and significant hardship” and
27   therefore that plaintiff has not sufficiently alleged a protected liberty interest that is a prerequisite to
28   any procedural due process claim based upon placement in administrative segregation. (Doc. No. 11
                                                            1
        Case 1:20-cv-01345-DAD-SAB Document 12 Filed 01/25/21 Page 2 of 2



1    at 5.) Plaintiff also asserts that defendants violated § 3335 of Title 15 of the California Code of

2    Regulations (“Section 3335”), which provides guidelines for placing an inmate in administrative

3    segregation. (Doc. No. 9 at 45.) The pending findings and recommendations concluded that plaintiff

4    cannot maintain a federal cause of action based upon a violation of § 3335, which is a state regulation.

5    (Doc. No. 11 at 6.)

6           The findings and recommendations were served on plaintiff and contained notice that any

7    objections thereto were to be filed within fourteen (14) days from the date of service. (Id. at 7.) To

8    date, no objections to the pending findings and recommendations have been filed with the court, and

9    the time for doing so has expired.

10          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has conducted

11   a de novo review of this case. Having carefully reviewed the entire file, the undersigned concludes

12   that the findings and recommendations are supported by the record and proper analysis.

13          Accordingly,

14          1.      The findings and recommendations issued on November 19, 2020 (Doc. No. 11) are

15                  adopted in full; and

16          2.      This action is dismissed due to plaintiff’s failure to state a cognizable claim for relief.

17
     IT IS SO ORDERED.
18
19      Dated:     January 25, 2021
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

                                                          2
